DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment/Remarks on 7/14/21.  Applicant’s arguments have been fully considered but were not found to be persuasive.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Micucci et al. (hereinafter Micucci) (US 2017/0180475 A1) in view of Huynh et al. (hereinafter Huynh) (US 2014/0007189 A1).

As to claim 1, Micucci teaches a computer-implemented method of collaborating between two or more tenants in a system having a plurality of tenants (cloud-based collaboration and integration between applications and the data managed by the various applications), each tenant comprising one or more entities that share a common access to a processing space and a data storage device (multi-tenant from a common/shared data storage element or multi-tenant database 130), 
creating a database record in a first portion of the data storage device, the first portion assigned to a first tenant of the plurality of tenants (creation and updating of data objects or files either locally on the device or through interaction with the multi-tenant database via a web-based user interface) (Fig. 1; [0047]; [0057]); 
displaying the database record on a first tenant user interface, the first tenant user interface including a collaboration tool component embedded within the database record, (displaying data objects of a collaboration site on a customizable web-based user interface in a first computing device) (Fig. 1; Abstract; [0024]-[0025]) the collaboration tool component (functionality of a collaboration solution such as the Chatter system, as well as the functionality of a synchronization application such as the Chatterbox module) ([0046]) configured to at least one of
display a real-time indication of a user one of viewing or editing the database record (editing/updating of collaboration data objects is done in real-time) (claim 23),
allow two or more users to concurrently (simultaneously collaborate with multiple user groups) edit the database record ([0006]), and
receive a notification when the database record has been viewed by another user;
 (creation and updating of data objects or files either locally on the device or through interaction with the multi-tenant database via a web-based user interface) (Fig. 1; [0047]; [0057]); 
storing the database record in the database (storing data 132 in multi-tenant database 130) (Fig. 1; [0031]); and 
transmitting the database record from the database to a second dedicated portion of the data storage device, the second dedicated portion assigned to a second tenant of the plurality of tenants (sharing/collaborating to second user 1106 of second computing device 304) (Fig. 1; Abstract; [0054]; [0067]).
Micucci teaches securely isolating tenants from each other, even though they share access to the server 102 and the database 130 ([0030]).  However, Micucci does not explicitly disclose this isolation being done by having a dedicated portion.  Huynh teaches having dedicated portions, partitions, slice, or volume, etc., of a data storage ([0060]; [0064]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Micucci such that it would include the feature of having a dedicated portion for tenants, as taught in Huynh because it would provide the predicted result of isolation that would protect mutual privacy and security ([0060]; [0064]).

As to claim 2, Huynh teaches wherein the transmitting the database record from the database to the second dedicated portion occurs in response to determining that the database record was stored in the database ([0060]; [0064]).

Micucci teaches further comprising displaying the database record on a second tenant user interface, the second tenant user interface including the collaboration tool component embedded within the database record (Abstract; [0024]-[0025]; [0047]).

As to claim 4, Micucci teaches further comprising: inserting a data object into a first data content portion of the database record using the collaboration tool component of the first tenant user interface (Abstract; [0024]-[0025]; [0047]); and synchronizing the first data object of the database record with a second data content portion of the database record on the second tenant user interface (Abstract; [0024]-[0025]; [0047]).

As to claim 5, Micucci teaches wherein the synchronizing does not utilize the database (synchronizing device-to-device instead of via the cloud database, etc.) ([0024]).

As to claim 6, Micucci teaches wherein the data object is sourced from a uniform resource locator (URL) (data objects coming through the web) (Fig. 13; [0024]; [0044]).

As to claim 7, Micucci teaches further comprising modifying the data object by accessing the source URL directly using a web browser and without utilizing the embedded collaboration tool component (Fig. 13; [0007]; [0047]).

Micucci teaches further comprising: synchronizing the modifications made to the data object by accessing the URL directly with the first data content portion or the second data content portion of the data record ([0007]; [0024]; [0026]; [0057]).

As to claim 9, Micucci teaches wherein a first record identifier that identifies the database record in the first dedicated portion is different (updated version of data/file) from a second record identifier that identifies the database record in the second dedicated portion ([0049]; [0077]; [0079]).

As to claim 10, Huynh teaches further comprising: synchronizing the database record in the first dedicated portion with the database record stored in the second dedicated portion, wherein the synchronizing utilizes the database in response to changes to the database record occurring in the first dedicated portion or in the second dedicated portion ([0060]; [0064]).

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 3.



As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 9.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 10.

Response to Arguments
With respects to independent claims 1 and 11, Applicant argues that Micucci fails to disclose the newly amended claim recitation of a "collaboration tool component configured to at least one of display a real-time indication of a user one of viewing or editing the database record, allow two or more users to concurrently edit the database record, and receive a notification when the database record has been viewed by another user" (emphasis added).

It appears that the limitation “receive a notification when the database record has been viewed by another user;” is not disclosed in Micucci, but it is irrelevant since at least one of the plurality of newly amended limitations required by the claim.  It is also noted that Verma et al. was cited as relevant prior art (but not relied upon in the rejection) as teaching to “receive a notification when the database record has been viewed by another user.”
Therefore, Applicant’s arguments were not found to be persuasive, and the application is not currently in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Verma et al. discloses receiving a notification when the database record has been viewed by another user.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199